Opinion issued October 27, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00787-CV
                           ———————————
                            KYNA HILL, Appellant
                                        V.
                             TACO BELL, Appellee



                   On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-29455



                         MEMORANDUM OPINION

      Appellant, Kyna Hill, has filed a notice of appeal attempting to challenge the

trial court’s order dismissing her case for want of prosecution. The notice of

appeal, however, does not contain a certificate of service, an acknowledgment of
service, or other proof that a copy of the notice was served on the other party to the

trial court’s order. See TEX. R. APP. P. 9.5(d), 25.1(e).

      On June 9, 2015, we notified appellant that the appeal might be dismissed

unless she provided proof of service on all parties. See id. 9.5(d), 42.3(c); Peña v.

McDowell, 201 S.W.3d 665, 667 (Tex. 2006) (failure to show proof of service of

notice of appeal on all parties proper ground for dismissal under Texas Rule of

Appellate Procedure 9.5(d)). Appellant failed to respond.

      Accordingly, we dismiss the appeal for failure to comply with a requirement

of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3(c); Hogg v.

Builders Capital, Ltd., No. 12-14-00307-CV, 2014 WL 6982946, at *1 (Tex.

App.—Tyler Dec. 10, 2014, no pet.) (mem. op.) (dismissing appeal for failure to

comply with rules 9.5 and 25.1(e)); Mancillas v. Mancillas, No. 01-10-00674-CV,

2012 WL 587134, at *1 (Tex. App.—Houston [1st Dist.] Feb. 23, 2012, no pet.)

(mem. op.) (dismissing appeal for failure to comply with rule 9.5). We dismiss any

pending motions as moot.

                                   PER CURIAM


Panel consists of Justices Jennings, Higley, and Brown.




                                           2